Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                        FILED
any court except for the purpose of                       Mar 30 2012, 9:57 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
                                                               court of appeals and
case.                                                                 tax court




APPELLANT PRO SE:                               ATTORNEYS FOR APPELLEE:

VICKY L. TISDIAL                                GREGORY F. ZOELLER
Noblesville, Indiana                            Attorney General of Indiana

                                                HENRY A. FLORES, JR.
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

VICKY L. TISDIAL,                               )
                                                )
       Appellant,                               )
                                                )
              vs.                               )      No. 29A05-1011-CR-728
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee.                                )


                    APPEAL FROM THE HAMILTON SUPERIOR COURT
                         The Honorable William J. Hughes, Judge
                             Cause No. 29D03-0905-CM-216


                                      March 30, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                                STATEMENT OF THE CASE

          Vicky L. Tisdial appeals the trial court’s denial of her petition requesting

expungement of her arrest record. The State cross appeals.

          We reverse.

                                             ISSUE

                 Whether the trial court’s order is void for lack of personal
                 jurisdiction.

                                            FACTS

          On May 20, 2009, an officer with the Carmel Police Department arrested Tisdial

after she sprayed mace into the face of Christine Young. The next day, Tisdial was

charged with battery resulting in bodily injury, a class A misdemeanor. On December 2,

2009, the State moved to dismiss the charge. On March 31, 2010, Tisdial moved pro se

to expunge her arrest record.

          On April 27, 2010, Tisdial’s public defender filed an amended expungement

petition, claiming that expungement was appropriate because “no offense was

committed.” (Tisdial’s Amended App. 249). Tisdial served a copy of the amended

petition on the Hamilton County Prosecutor’s Office, the Carmel Police Department, and

the Indiana State Police Central Repository. Tisdial did not serve the Attorney General.

          On August 26, 2010, after a hearing, the trial court denied Tisdial’s request for an

expungement. The trial court found that Tisdial failed to prove that no offense was

committed and/or that the Carmel Police Department did not have probable cause for the

arrest.


                                               2
                                      DISCUSSION

       Even though Tisdial’s petition was denied, the State argues on cross appeal that

the trial court’s order should be set aside as void.     The State notes that while the

expungement statute, Indiana Code section 35-38-5-1, requires that a copy of the

expungement petition be served only on “the law enforcement agency and the state

central repository of records,” Indiana Trial Rule 4.6 requires service “[i]n the case of a

state governmental organization upon the executive officer thereof and also upon the

Attorney General.” The State cites Guy v. Commissioner, Ind. Bureau of Motor Vehicles,

937 N.E.2d 822 (Ind. Ct. App. 2010) in support of its cross appeal.

       In Guy, the Bureau of Motor Vehicles (“the BMV”) denied the renewal of Guy’s

driver’s license. Guy filed a petition asking the trial court for a hearing and an order

renewing his license. Guy sent a summons to the BMV’s Commissioner but failed to file

a summons with the Attorney General, as was required by both Indiana Code section 4-

21.5-5-8 and T.R. 4.6. The Commissioner did not appear at the hearing; however, the

trial court “specifically denied [Guy’s] petition to order the Commissioner to renew his

Indiana operator’s license.” Id. at 823.

       Guy appealed the trial court’s denial of his petition for an order to renew his

Indiana operator’s license. The Commissioner responded that “the trial court lacked

personal jurisdiction to consider Guy’s petition because Guy failed to serve the Attorney

General . . . .” Id. at 823-24. We held that when a party fails to serve the Attorney

General under Trial Rule 4.6, then service of process is ineffective. Id. at 825. We also

held that lack of service to the Attorney General deprives the trial court of personal

                                            3
jurisdiction over the State agency affected and, therefore, the trial court “[cannot] enter

any order in this case.” Id. at 826 (Emphasis added). We then held that the trial court’s

order should be vacated because the court did not have personal jurisdiction. Id.

          Here, service upon the state central repository of records was required by Indiana

Code section 35-38-5-1.            Because the central repository is a state governmental

organization, service also was required upon the Attorney General under Trial Rule 4.6.

Such service did not occur; therefore, the trial court was deprived of personal jurisdiction

over the agency and could not enter any order in the case. 1 Under Guy, the trial court’s

order is void. Accordingly, we reverse with instructions that the trial court vacate its

order.2

          Reversed with instructions.

BAKER, J., and BAILEY, J., concur.




1
  The trial court’s Chronological Case Summary does not indicate that the Attorney General filed an
appearance or appeared at the hearing.
2
 The Attorney General asks us to dismiss the appeal and to “affirm the trial court in all respects.” State’s
Br. at 8. We cannot affirm a void judgment, as it is a complete nullity that may be attacked at any time.
Stidham v. Whelchel, 698 N.E.2d 1152, 1156 (Ind. 1998).
                                                     4